Celebrezze, C.J.,
dissenting. The majority has ignored Civ. R. 23 and this court’s prior holding in Vinci v. American Can Co. (1984), 9 Ohio St. 3d 98. I must therefore dissent.
The majority acknowledges, as they must, that in order to maintain a class action, Civ. R. 23(A)(1), (2), (3), and (4) must be satisfied. Vinci, supra, at 99. We may assume for purposes of this opinion that appellant’s action satisfied each element of Civ. R. 23(A). The next requirement for class certification is the satisfaction of either Civ. R. 23(B)(1), (2), or (3). Appellant’s motion for class certification only alleged that his action fell within Civ. R. 23(B)(3). That section provides in part:
“An action may be maintained as a class action if the prerequisites of subdivision (A) are satisfied, and in addition:
* *
*237“(3) the court finds that the questions of law or fact common to the members of the class predominate over any questions affecting only individual members, and that a class action is superior to other available methods for the fair and efficient adjudication of the controversy. The matters pertinent to the findings include: (a) the interest of members of the class in individually controlling the prosecution or defense of separate actions; (b) the extent and nature of any litigation concerning the controversy already commenced by or against members of the class; (c) the desirability or undesirability of concentrating the litigation of the claims in the particular forum; (d) the difficulties likely to be encountered in the management of a class action.”
The trial court in the case at bar found that “questions of law and fact alleged to be common to members of the class do not predominate over any questions affecting only individual members, so as to make a class action superior to adjudicate those controversies, of amounts involved over which this Court has jurisdiction.” Thus, appellant’s action did not come within Civ. R. 23(B)(3).
In Vinci, supra, at paragraph one of the syllabus, this court stated:
“A trial court’s determination that a cause proceed as a class action under Civ. R. 23 will not be disturbed absent an abuse of discretion.”
Equally, in the absence of an abuse of discretion a trial court’s determination that a cause not proceed as a class action will not be disturbed. In my view, the analysis utilized by the majority falls amazingly short of establishing an abuse of discretion on the part of the trial court.
The facts of the case sub judice reveal questions of law and fact both individual and common to the putative class. For example, even though there were questions common to the entire proposed class, such as the similarity of the terms of the employment contracts and appellee’s delay in implementing the wage increase, there were individual questions concerning whether there was an acceptance of appellee’s offer by each member of the class and the varying amount of damages to which each class member may be entitled. The trial court concluded that the individual questions predominated over the common questions. I am unwilling to say that the trial court herein committed an abuse of discretion in denying class certification. The record before this court is free of any indication that the trial court adopted an “unreasonable, arbitrary, or unconscionable” attitude which would justify finding an abuse of discretion and disturbing its ruling on the motion for class certification.
The only discussion in the majority opinion concerning Civ. R. 23(B) is contained in a few sentences dealing with the purpose of class actions. Rather than demonstrating precisely why the trial court’s ruling that the individual questions were predominate over the common questions constituted an abuse of discretion, the majority implies that once Civ. R. 23(A) is satisfied, class certification should be granted. Such a holding directly contradicts the terms of the rule. Class certification must be denied if the trial *238court concludes that the provisions of Civ. R. 23(B) have not been met. Such was the case herein. It follows that the court of appeals should have been affirmed.
Accordingly, I would affirm the judgment of the court of appeals.
J. P. Celebrezze, J., concurs in the foregoing dissenting opinion.